DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/4/2021.
Claims 1-13 and 15 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informality:  in lines 14-15 “a circumferential direction” should be – the circumferential direction --.  
In claim 1 lines 19-20 and in claim 15 lines 23-24 “the gas turbine side” should be – a gas turbine side --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gap” in line 11 and “a gap” in line 13, which are unclear since the gaps are not more distinctly differentiated from each other. The limitations would be more clearly recited as – a first gap – in line 11 and – a second gap – in line 13.
Claims 2-13 are also rejected as they depend either directly or indirectly from claim 1. 
Similarly, claim 15 recites “a gap” in line 15 and “a gap” in line 18, which are unclear since the gaps are not more distinctly differentiated from each other. The limitations would be more clearly recited as – a first gap – in line 15 and – a second gap – in line 18.
Claim 5 recites “a thickness continuously” in lines 7-8 and in line 12, which are unclear as written and also since the thicknesses are not more distinctly differentiated from each other. The limitations would be more clearly recited as – a first continuous thickness – in lines 7-8 and – a second continuous thickness – in line 12.
Claims 6-13 are also rejected as they depend directly or indirectly from claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    525
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    495
    media_image2.png
    Greyscale

Claims 1-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa et al. (JP2003193866; translation provided by Applicant is used for citations) in view of Morgan et al. (20170342850).
independent claims 1 and 15, admitted prior art per instant application specification under Background of the Invention pages 1-5, Arikawa discloses a gas turbine combustor (page 4 instant application specification lines 4-9; Arikawa translation page 1 para. 1) comprising: a plurality of transition ducts (page 4 instant application specification lines 4-9; Arikawa translation page 4 para. 12; element 1 in Fig. 3) of the gas turbine combustor through which high-temperature combustion gas flows (page 2 instant application specification lines 4-7; Arikawa translation page 2 para. 5); a plurality of aft frames (page 4 instant application specification lines 10-15; Arikawa translation page 2 para. 5, page 4 para. 12; element 5 in Figs. 4 and 5) that are placed along a circumferential direction (page 4 instant application specification lines 15-20; Arikawa translation page 4 para. 12 and Arikawa translation page 13 para. 49 describe adjacent transition pieces with side seals between them so that aft frames 2 of adjacent transition pieces would be adjacent in circumferential direction as shown in annotated Fig. 4 of Arikawa; also Fig. ) on a downstream side (page 4 instant application specification lines 10-15 states the aft frames are attached to the outlet end (rear end) of each transition duct which is on the downstream side of the transition ducts; Arikawa translation page 12 para. 47) of the respective transition ducts, and connected to an upstream side of a gas turbine (page 4 instant application specification lines 15-20; as seen in Fig. 5 of Arikawa, aft frame 5 is upstream of what translation calls stationary blade 8 of gas turbine where flow direction is shown by large white arrow), each of the plurality of aft frames including a floating seal (3, 3’ in Figs. 4 and 5; Arikawa translation page 12 para. 48) that seals a gap (labeled in annotated Fig. 5) between the aft frame and the gas turbine in inner (floating seal 3’ seals the gap at inner 
Arikawa does not disclose a corner seal that is placed in a gap portion provided between corner portions of the aft frames adjacent to each other in the circumferential direction, and is configured to seal air flowing from at least the gap portion into the gas turbine side and to be independent of the floating seal and the side seal.

    PNG
    media_image3.png
    510
    845
    media_image3.png
    Greyscale

Morgan teaches a combustor for a gas turbine engine and a sealing arrangement for the interface of one or more combustor transition ducts with one or more inlets of a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Arikawa to include a corner seal that is placed in a gap portion provided between corner portions of the aft frames adjacent to each other in the circumferential direction, and is configured to seal air flowing from at least the gap portion into the gas turbine side and to be independent of the side seal as taught by Morgan and the corner seal is added in addition to the floating seals and side seals of Arikawa such that the corner seal is a separate sealing arrangement from the floating seal to reduce leakage at the corners of adjacent aft 

Regarding claim 2, Arikawa in view of Morgan according to claim 1 teaches the corner seal is configured to seal leakage air from the circumferential and axial directions of the aft frame (in annotated Fig. 8 of Morgan, the corner seal seals leakage air in both the circumferential direction across the gap portion, especially with a tab 212 at the corner of each adjacent aft frame per para. 47 as discussed above in claim 1, and by 212 biasing the side seal 400 in the axial direction, the corner seal seals leakage in the axial direction across the gap portion).

Regarding claim 3, Arikawa in view of Morgan according to claim 1 teaches the corner seal includes at least two shoulder seals (Morgan teaches at each corner of adjacent aft frames there may be a tab 212 per para. 47 as discussed above in claim 1), and the shoulder seals are placed opposite to each other in the circumferential direction (as shown in annotated Fig. 8 tab 212 of the corner of one of the adjacent aft frames is opposite the tab 212 of the corner of the other adjacent aft frame in the circumferential direction) of the corner portion of each of the aft frames, and the side seal extending radially from a portion between the aft frames (the side seal 400 in annotated Fig. 8 extends in the radial direction which in Fig. 8 is in a direction going slightly downward and into the page with the side seal between the adjacent aft frames) across the shoulder seals is placed between the shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames (side seal 

Regarding claim 4, Arikawa in view of Morgan according to claim 3 teaches each of the shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames closes a circumferential outlet of a space provided by covering a radial leading end of the aft frame with the floating seal having a U-shaped cross section, and seals the leakage air flowing into the space. Per instant application specification page 5 lines 8-13, Arikawa discloses the floating seal 3 has a U-shaped cross section and as shown in Arikawa annotated Fig. 5 above the U-shaped floating seal 3 covers a radial leading end of the aft frame 5. Instant application Fig. 6 shows the gap portion or space between the floating seals 53 where leakage can occur in a conventional prior art combustor such as Arikawa which is the space where the corner seal of Morgan has been added to Arikawa to provide sealing of this space of the gap portion as already discussed in claim 1 above. 
Allowable Subject Matter
Claims 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Arikawa and Morgan and pertinent prior art not relied upon do not separately teach or teach in an obvious combination the limitations recited in claim 5, such as the shape details of the shoulder seals and fixing the shoulder seals to the corner portion of the aft frame as recited in claim 5.
Claims 6-13 depend either directly or indirectly from claim 5 so that they would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Green et al. (20150101345) teaches a seal assembly for sealing a circumferential leakage gap between outlet portions of first and second adjacent transition ducts in a gas turbine engine includes a first seal member affixed to the outlet portion of the first transition duct and a second seal member movable with respect to the first seal member (Abstract; see Figs. 1-5).
Nishi (20090317286) teaches a gas turbine transition duct and seal assembly similar to Arikawa (see Figs. 1-3).
Demiroglu et al. (20120119449) teaches a sealing assembly for use with a transition piece and a stage one nozzle of a gas turbine engine (para. 2; see Figs. 1-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/A.J.H./                                                                   /GERALD L SUNG/                                                                               Primary Examiner, Art Unit 3741                                                                                                             Examiner, Art Unit 3741